Citation Nr: 1103118	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-09 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder, to include 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from October 1989 to February 
1992.

This case comes before the Board of Veterans Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which 
denied the above claim.  This claim is currently under the 
jurisdiction of the RO in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that the Veteran is afforded every possible 
consideration.

The Veteran has asserted that his currently diagnosed 
degenerative joint disease (DJD) of the lumbar spine is related 
to the back problems he had during service.  Alternatively, he 
contends that should x-rays not establish DJD of the lumbar 
spine, he should be service-connected for a back disorder as due 
to an undiagnosed illness based on his service in the Persian 
Gulf.  Service treatment records reflect complaints and treatment 
for back problems during service.  In addition, while no 
diagnosis of a back disorder was provided at the time of 
separation from service, the Veteran reported a history of 
recurrent back pain.  

As a result, the RO afforded the Veteran a VA examination in 
December 2008 to determine the nature and etiology of any back 
disorder, to include DJD of the lumbar spine.  The Board's review 
of the report from that examination reveals that although the 
examiner provided a rationale for his opinion that the Veteran's 
current back condition was not likely related to lumbar muscle 
strain during service, the examiner relied on the absence of 
evidence of a chronic condition at the time of separation from 
service and in civilian records immediately after service.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment on 
the Veteran's report of in-service injury and instead relied on 
the absence of evidence in the Veteran's service medical records 
to provide a negative opinion).  The examiner also did not 
comment on the long-term nature of the Veteran's complaints.  

In summary, the Board finds that the above-noted deficiencies 
have made the December 2008 examination inadequate, and that the 
Veteran should therefore be afforded a new VA examination and 
opinion by a new VA examiner as to whether any current back 
disorder is related to active service.  

Arrangements should also be made to obtain additional VA 
treatment records for the Veteran, dated since October 2007.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain 
any additional VA treatment records for 
the Veteran, dated since October 2007.

2.  Then, the Veteran should be afforded 
an appropriate VA examination.  The claims 
folder must be made available to the 
examiner for review and its availability 
should be noted in the opinion that is 
provided.  All indicated studies should be 
conducted, to include x-rays of the lumbar 
spine if indicated, and all findings 
reported in detail.

The examiner should identify all current 
low back disorders found to be present.

The examiner should state whether it is at 
least as likely as not (50 percent or 
greater) that any current low back 
disorder had its clinical onset during 
active service or is related to any in-
service disease, event, or injury.  The 
examiner should also specifically address 
the fact the Veteran has reported a 
continuity of back symptomatology since 
service, and that he complained of back 
pain at the time of his separation 
examination in January 1992.  

A detailed rationale for any opinion 
expressed should be provided.  

3.  Read the medical opinion obtained to 
ensure that the remand directives have 
been accomplished, and return the case to 
the examiner if all questions posed are 
not answered.  

4.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate  
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

